UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6161


PURNELL REW,

                      Plaintiff – Appellant,

          v.

ROSE WHITE, RN; M. L. JOHNSON,       RN;   BONITA   BADGETT,   RN
Coordinator; KEITH DAVIS, Warden,

                      Defendants – Appellees,

          and

DEERFIELD MEDICAL DEPT.,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01291-JCC-JFA)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Purnell Rew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Purnell Rew appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Rew v.

White, No. 1:11-cv-01291-JCC-JFA (E.D. Va. Jan. 17, 2012).                     We

dispense      with   oral   argument   because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2